PER CURIAM.
Appellant entered a guilty plea to burglary in 1994. He was sentenced to fifteen years of probation. He did not appeal, but filed a motion for post-conviction relief challenging his plea proceedings and claiming ineffective assistance of trial counsel.
We reverse in part the trial court’s summary denial of Appellant’s motion for post-conviction relief. Appellant claimed his plea was defective because the court failed to ensure that he made an intelligent and voluntary waiver, and failed to ascertain his competence to enter the plea. See Koenig v. State, 597 So.2d 256 (Fla.1992); Lilley v. State, 667 So.2d 887 (Fla. 2d DCA 1996); Shaw v. State, 546 So.2d 796 (Fla. 1st DCA 1989). On these claims, we reverse and remand for attachment of other relevant portions of the record which substantiate the court’s ruling or for an evidentiary hearing.
We find no error or abuse of discretion as to the other issues raised.
STONE, STEVENSON and SHAHOOD, JJ., concur.